Title: From George Washington to John Clark, 14 July 1781
From: Washington, George
To: Clark, John,Nightingale, Joseph


                  
                     
                     GentlemenHead Quarters 14th July 1781
                  
                  Your agreable Favor of the 19th ulto ⅌ Genl Viominil—with its very pleasing Attendant, is come safe to Hand—for which you will please to accept my warmest Thanks.
                  That our Enemies Consignments are so often diverted from the Point of their Intention, is matter of very pleasing Satisfaction to me—and you may be assured Gentlemen that I am particularly rejoiced that Fortune has so often cast her Favors into your Lap.  With very particular Respect I have the Honor to be Gentlemen your most hume Servant
                  
                     G.W.
                  
               